Petitioner has failed to include the challenged order of the
                 district court. NRAP 21(a)(4). Without that basis, the writ petition does
                 not show that the law clearly compels a writ in petitioner's favor, and
                 petitioner has not shown that relief is warranted.   Int'l Game Tech., 124
                 Nev. at 197, 179 P.3d at 558; Pan, 120 Nev. at 228, 88 P.3d at 844. Thus,
                 we conclude that our intervention by way of extraordinary relief is not
                 warranted. NRAP 21(b); Smith, 107 Nev. at 677, 818 P.2d at 851.
                 Accordingly, we
                            ORDER the petition DENIED.




                                                            ,Laads.„
                                                           Hardesty


                                                                                       , J.
                                                           Douglas


                                                                  Ch$24
                                                           Cherry



                 cc: Hon. Rob Bare, District Judge
                      Law Offices of Kenneth E. Goates
                      Law Office of William R. Brenske
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(01 1947A    e